The Chancellor.
By the present practice in England, an amendment of an answer is not permitted; leave must be obtained to file a supplemental answer. 1 am not aware that this rule has been adopted in this court. But, whether the application is for leave to amend the answer, or for leave to file a supplemental answer; if the allegation proposed to be super-added is material, and prejudicial to the complainant, and the application is not made until after depositions have been taken, it should be listened to with distrust. It is an application to the discretion of the court. An omission by plain mistake might, under favorable circumstances, he allowed to be supplied ; but in general, the defendant should state by affidavit, that when he put in his answer, he did not know the circumstances on which he makes the application, or any other circumstances on which he ought to have stated the fact otherwise: 1 Smith’s Ch. Prac. 270; 4 Hen. and Munf. 405.
I think it would be a dangerous precedent, in this stage of the cause, to allow so material an amendment as that proposed to be made.
Motion denied.